Citation Nr: 0102939	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty August 1966 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision that denied service connection 
for hypertension and coronary artery disease.  


FINDINGS OF FACT

The veteran's hypertension began during his active military 
service, and the hypertension caused his post-service 
coronary artery disease.


CONCLUSIONS OF LAW

Hypertension was incurred in active military service, and 
coronary artery disease is proximately due to or the result 
of the hypertension.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from August 
1966 to November 1970.  His service medical records show that 
in August 1968 he was in a motor vehicle accident in Vietnam.  
Initial treatment records note he had multiple injuries 
including skull and facial trauma, intestinal perforations 
due to blunt trauma, bilateral femur fractures, etc.  Some 
later records note the motor vehicle accident may have 
occurred when his vehicle hit a land mine.  He underwent a 
prolonged course of treatment for his serious medical 
conditions.  During a surgical procedure in September 1968, 
he went into cardiac arrest; he was treated with closed 
cardiac massage, with resumption of normal cardiac 
functioning.  While he was being treated for his injuries, he 
had numerous normal and elevated blood pressure readings.  
(Hypertension means persistently high arterial blood 
pressure, and by some authorities the threshold for high 
blood pressure is a reading of 140/90.  Dorland's Illustrated 
Medical Dictionary at 635 (26th ed. 1981).)    Examples of 
elevated readings included 160/108 and 170/120 in August 
1968, and numerous other elevated readings in September and 
October 1968.  On the June 1970 examination for a Medical 
Evaluation Board, his blood pressure was 126/88.  Following a 
Physical Evaluation Board, the veteran was retired from 
service in November 1970 due to his multiple disabilities.

On the veteran's initial physical examination by the VA in 
October 1971, his blood pressure was 124/96.  Cardiovascular 
examination was within normal limits.

Effective with the veteran's service separation, the RO 
granted service connection for loss of part of the skull 
(rated 50 percent), loss of vision with disfigurement (40 
percent), facial scars (30 percent), residuals of shell 
fragment wound of the right thigh with fracture of the femur 
(30 percent), residuals of shell fragment wound of the left 
thigh with fracture of the femur (30 percent), residuals of 
shell fragment wound of the right foot and ankle (20 
percent), residuals of shell fragment wound of the abdomen 
(10 percent), residuals of brain trauma (10 percent), partial 
paralysis of the 7th cranial nerve (10 percent), and numerous 
other noncompensable disorders including residuals of cardiac 
arrest, right urethral calculus with pyelonephrosis, 
defective hearing, residuals of laceration of intestines, 
residuals of left mandible fracture, partial paralysis of the 
5th cranial nerve, and residuals of frontal sinus fracture.  
He has been in receipt of a total compensation rating with 
special monthly compensation since his separation from 
service.  (A June 1998 RO rating action increased ratings for 
some of his service-connected disorders and also granted 
service connection for additional disorders.)

Recently received private medical records show that the 
veteran was treated for various medical conditions since his 
service separation.  Notations in 1973 were interpreted by 
the RO as reflecting hypertensive blood pressure readings, 
although those particular records are difficult to read.  In 
July 1974, the veteran's blood pressure was recorded at 
142/86 and an October 1976 blood pressure reading was 
160/100.  Numerous later medical records from the late 1970s 
to the 1990s show elevated blood pressure readings and a 
diagnosis of hypertension.

The veteran was admitted to Western Pennsylvania Hospital in 
December 1995 for evaluation of cardiac symptoms.  It was 
noted that he had a history of hypertension and coronary 
artery disease.  He underwent a cardiac catheterization and 
coronary artery bypass grafting.  There are numerous 
subsequent medical records, dated into 2000, showing 
hypertension and coronary artery disease.

The veteran and his wife testified at an October 2000 Board 
videoconference hearing.  It was argued that the veteran's 
hypertension and coronary artery disease were due to service 
or due to service-connected conditions.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
will be presumed for certain chronic diseases, including 
hypertension and organic heart disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The veteran served on active duty August 1966 to November 
1970.  Although he had a cardiac arrest during treatment for 
multiple severe injuries sustained in a motor vehicle 
accident and had a number of elevated blood pressure readings 
during service, chronic essential hypertension is not clearly 
shown by the service records.  A slightly elevated blood 
pressure reading was noted in October 1971 within the year 
after service, but hypertension to a compensable degree, as 
required for a presumption of service connection, was not 
then demonstrated.  Service connection is still possible if 
all the evidence demonstrates that later diagnosed 
hypertension was incurred in service.  38 C.F.R. § 3.303(d).   
Post-service medical records from more than a year after 
service show episodic elevated blood pressure readings during 
the 1970s, and hypertension was apparently first diagnosed in 
the late 1970s.  The condition has been repeatedly diagnosed 
since then.  The Board finds that there is sufficient 
evidence to demonstrate that intermittent elevated blood 
pressure readings in service represented the early stages of 
chronic essential hypertension, and that there has been a 
continuity of symptoms since then.  38 C.F.R. § 3.303(c).  It 
is concluded that hypertension began in service, warranting 
service connection.  The Board has applied the benefit-of-
the-doubt rule in making this determination.  38 U.S.C.A. 
§ 5107(b).

The Board notes that hypertension is a known common precursor 
of coronary artery disease.  See, e.g., comments accompanying 
"cardiovascular-renal disease, including hypertension" at 
38 C.F.R. § 3.309(a).  The veteran's coronary artery disease 
developed years after service, and the evidence supports a 
finding that it was caused by his service-connected 
hypertension.  Thus secondary service connection for coronary 
artery disease is warranted.


ORDER

Service connection for hypertension and coronary artery 
disease is granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

